Citation Nr: 0500306	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for service-connected bilateral bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 


INTRODUCTION

The appellant had active military service from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the assignment of a 
30 percent disability evaluation for service-connected 
bilateral bronchiectasis.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in November 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 30 percent for service-
connected bilateral bronchiectasis.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The Board notes that the 
appellant indicated, in his November 2002 notice of 
disagreement, the existence of potentially relevant and 
previously unobtained VA medical records.  For example, the 
appellant indicated that he was receiving ongoing monthly 
treatment for his service-connected bilateral bronchiectasis 
at the VA outpatient facilities in Sarasota, Florida and 
Rumford, Maine.  The Board notes that, although the claims 
file currently contains VA outpatient treatment records from 
the VA outpatient treatment facilities in Sarasota, Florida 
and Togus, Maine, the most recent treatment records are dated 
in November 2001.  Therefore, the Board remands this case for 
purposes of obtaining all relevant and previously unobtained 
VA treatment records, to include, but not limited to, VA 
outpatient treatment records from the VA outpatient treatment 
facilities in both Sarasota, Florida and Rumford, Maine, 
developed since November 2001.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The Board notes that the appellant in this case was 
previously afforded a VA examination in November 2001.  
However, the veteran's claims file was not made available for 
review in conjunction with the examination.  The fact that 
the November 2001 VA examination was conducted without access 
to the appellant's claims file renders the subject 
examination inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2004).  ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  As such, further development is warranted.

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession with respect 
to his service-connected bilateral 
bronchiectasis, which is not currently of 
record.  In addition, the appellant should be 
requested to identify the sources of any 
other relevant and previously unobtained 
medical evidence.

2.  The appellant's most recent VA treatment 
records as well as any previously unobtained 
VA treatment records should be obtained from 
the VA outpatient facilities in Sarasota, 
Florida, St. Petersburg, Florida, Rumford, 
Maine, and Togus, Maine.  All efforts to 
obtain these records should be fully 
documented, and the facilities must provide a 
negative response if records are not 
available.

3.  Upon completion of the above, the 
appellant should be scheduled for a VA 
reexamination by a physician with the 
appropriate expertise in diagnosing and 
evaluating pulmonary disabilities.  The 
examiner should thoroughly review the claims 
folder in conjunction with evaluating the 
appellant.  The examiner should specifically 
address the following:

What is the current severity of the 
appellant's bilateral bronchiectasis?  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
appellant's service-connected pulmonary 
disability.  In addition, the examiner 
must also address the presence or 
absence of the specific criteria set 
forth in VA's rating schedule for 
evaluating diseases of the trachea and 
bronchi, to include, but not limited to, 
pulmonary function test results, the 
duration of any incapacitating episodes 
of infection, any coughing, any purulent 
or blood-tinged sputum, any anorexia, 
any weight loss, and any required 
courses of antibiotics.

All appropriate testing in this regard should 
be accomplished, and a complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
an increased rating greater than 30 percent 
for service-connected bilateral 
bronchiectasis should then be reconsidered.  
If the benefits sought on appeal remain 
denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




